IN THE SUPREME COURT OF TEXAS

                                 No. 04-0854
                                      &
                                 No. 04-0856

       IN RE  FLOWSERVE U.S., INC. AND TEAM INDUSTRIAL SERVICES, INC.

                              consolidated with

                         IN RE  PUFFER-SWEIVEN INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief and stay, filed March  22,
2005, is granted as supplemented.   All trial  court  proceedings  in  Cause
No. 03-3304-E, styled Diamond Shamrock Refining  Company,  L.P.  v.  Cecorp.
Inc. f/k/a Collier Equipment  Corporation,  Dresser,  Inc.,  Puffer-Sweiven,
Inc., a/k/a Verde Holdings, Inc., Team Industrial Services, Inc., and  Butch
Crawford, in the 148th District Court of Nueces County,  Texas,  are  stayed
pending further order of this Court.

            Done at the City of Austin, this April 8, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk